Dear Senator Bild:
This opinion is issued in response to your request for a ruling on the following question:
         Would the rights of a teacher be violated if given an involuntary assignment for the approaching school year involving the transfer from the teaching of physical education to the teaching of science, if such teacher has a master's degree in physical education and has been employed as a physical education teacher for the past 23 years and who has a minor in science but has never taught the course, as provided in Section 168.124(2), RSMo 1978?
We understand that the teacher in question is duly certified to teach science. Absent a contractual provision otherwise, the local school board has the authority to assign a teacher to teach in a class for which he or she is certified. See Harrisburg R-VIII School District v. O'Brian,540 S.W.2d 945 (Mo.App., K.C.D. 1976).
Section 168.124 is applicable when a local school board, by reason of a decrease in pupil enrollment, school district reorganization or the financial condition of the school district, has to place teachers on leave of absence. When this occurs, subsection (2) of said statute requires that a permanent teacher who is retained on the basis of merit is to teach a course of study within that teacher's field of specialization.
It is the opinion of this office that "field of specialization" refers to those courses the teacher is certified to teach. Therefore, as long as the teacher in question is teaching a course in which he or she is certified, there is no violation of § 168.124(2), RSMo 1978.
Very truly yours,
                                  JOHN ASHCROFT Attorney General